DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-9 and 11-17 in the reply filed on 2/4/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden because there will be an overlap in the searches for the species.  This is not found persuasive because such an overlap, if any, will not reduce the burden because of the large number of prior arts in this field of invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative Claims 1 and 2 recite two bag bodies, with no structural details of how they are interconnected, which is indefinite. This can be overcome by combining claims 8 and 9 with claim 1 and 2, as required.
The mixing region in claims 1 and 2 has the agent mixed with water, meaning the structure requires agent and water in the mixing region. Unclear if that is what was intended in the claim, or was this a process capability of mixing water with the agent, and the agent being structurally included or excluded. 
For examination on merits, the agent is considered as included in the claim, without water [emphasis added].
“[T]he one communication pipe” in claims 3 and 11 lack antecedent basis.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 11-13 and 15 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eyrard et al (US 2017/0007541, with evidence from Brehm et al (US 2003/0168120).
	At the outset, Eyrard refers to EP 1 344 550 B1 in [0168] as providing the structure communication connectors, as well as an additional chamber. The cited Brehm is US equivalent of that EP reference. Equivalent or same structures are also described in the references incorporated by Eyrard in [0134], the US equivalents of which are presented in the attached form 892.
	Claims 1 and 2 recite two bag bodies which are not necessarily interlinked.
	
    PNG
    media_image1.png
    537
    395
    media_image1.png
    Greyscale

	Fig. 1 of Eyrard (copied herein) shows bag 10 (of dialysis concentrates) with an internal conduit 16, which reaches very close to the bottom of bag 10 [0152], the second 
	The bag 10 being compartmentalized, or separate, makes a third bag body (claim 7 and 15) as well, with a filter, or at the least, it would have been obvious to one of ordinary skill.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777